DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Priority
	This application claims priority from provisional application 62316128, filed on 03/31/2016
Status of Claims
	Claims 28, 30-40, 43-45, and 47-62 are pending.
	Claims 1-27, 29, 41, 42, and 46 have been cancelled.

Election/Restrictions
Applicant elected Species I (Figure 5A), Species 1 (Figures 22A-E), and Species C (Figure 23C) without traverse on 02/18/2019.
Claim Objections
Claims 57, 58, 60, and 61 objected to because of the following informalities:  inconsistent antecedent basis. 
Claims 57 and 60 recite the “distal most ones” in lines 1 were previously defined in the independent claims.  Therefore these recitations should recite “the distal most ones”.
Additionally 57 and 60 recite “the distal radiopaque” in the third line which was previously defined as “distal radiopaque markers”.  Therefore these recitations should recite “the distal radiopaque markers”.
Additionally 58 and 61 recite “without anchor members” in the first line which were previously defined in the independent claims.  Therefore these recitations should recite “without anchor members”, which will also be consistent with the wording of claims 58 and 62.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In regards to the Oba rejection, this rejection has been withdrawn in view of the applicant’s amendment further requiring the stent to be intravascular.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 28, 30-32, 34-40, 44-45, 47-49, 51-52, and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al (Marin) US 5,397,355 in view of Elliot US 2004/0167605 A1 and Trapp US 5,861,027.  
	Marin the invention substantially as claimed being a stent comprising a tubular body portion 10 formed from a plurality of consecutive closed diamond shaped cells 12 forming proximal and distal rings about the body having aligned apexes.  The cells each comprise a plurality of interconnected struts (Figure 2). The struts extend about the body forming a perimeter defined by a central opening, a plurality of apexes, and troughs, wherein the troughs include a plurality of anchor members 18 extending there from.  The anchor members comprise a proximal end attached at the trough, a bend 14 (Figure 4), and a free unattached proximal end (pointed end).  When in the compressed configuration the anchors are aligned with the long axis of the stent by folding flat at a 0 degree angle (Figure 1) and when expanded the anchors protrude outward at an oblique angle from the stent (Figure 2).
Marin discloses the anchors can be configured in different manners to affect anchoring forces, however, Marin does not disclose a first plurality of cells with anchor members spaced apart / alternating with a second plurality of cells without an anchor member.
	Elliot teaches the use of a stent comprising a plurality of diamond shaped cells wherein each ring of cells alternates having and not having anchors.  Elliot also discloses that at least 3 cells of different rings with anchors are longitudinally aligned and at least 3 cells of different rings without anchors are longitudinally aligned. (See 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cells of Marin to alternate open cells with anchoring cells in order to maintain sufficient and uniform anchoring forces while limiting damage to the implant site.  

    PNG
    media_image1.png
    1018
    906
    media_image1.png
    Greyscale

Finally, Marin fails to disclose the use of a plurality of proximal radiopaque markers and a plurality of distal radiopaque markers

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the every other proximal and distal end cells of Marin to each include a radiopaque marker in order to provide the surgeon with increased visibility and tracking of the during and after the implantation of the stent.  The spaced apart markers would correspond to the newly modified spacing of the anchor cells in view of Elliot above.

    PNG
    media_image2.png
    522
    477
    media_image2.png
    Greyscale

In regards to the new requirement in claims 28 and 45 for the distal most anchor members to be spaced apart from the distal end of the stent, as previously defined in 
In regards to claims 57 and 60, as explained above the anchors are spaced from the distal end of their cells and the radiopaque markers are attached to the end of the stent further spaced from the anchors.
In regards to claims 58, 59, 61, and 62, Trapp discloses the radiopaque markers on the proximal and distal ends are each attached to ever other cell.  Additionally the radiopaque markers on the proximal end are circumferentially offset by one cell from the radiopaque markers on the distal end.  Therefore the cells without anchors are inherently not aligned with either the proximal or distal markers.  Furthermore it would have been obvious to one of ordinary skill in the art that there are equal benefits to either orientation.  Therefore it would have been obvious to one of ordinary skill in the art to have either the proximal or distal radiopaque markers un aligned with the cells without anchors.   


Claims 38 and 53, require a distal portion of the stent to include a plurality of cells without anchor members and the first cells (which have anchors) to be set apart from the distal end of the stent by a plurality of cells without anchor members.  The applicant appears to be intending to claim the two rings of open cells on the left side of Figures 22A and B, but the claim is much broader than the actual invention.  In its current form nd and 3rd ring spaced from the distal end and open cells (without anchors) in the 1st ring at the distal most end.  These open cells space the first cells from the distal end in a distal to proximal direction.

Claims 33 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, Elliot, and Trapp (Combination 1) as applied to claims 28, 30-32, 34-40, 44-45, 47-49, 51-52, and 54-62 above, and further in view of Shaw US 2010/0324584 A1.
(It is noted that US 8652203 could have been used in place of Shaw to provide the same teachings.)
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the claimed anchor shape.
	Shaw teaches that is old and known in the art of stent anchors to provide a variety of anchor shapes including anchors comprising a first straight segment 302 extending to a curved segment 304 extending to a second straight segment for the purpose of providing secure attachment points to the implant site and stent while allowing for flexibility and adjustment in between.
.

Claims 43 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, Elliot, and Trapp (Combination 1) as applied to claims 28, 30-32, 34-40, 44-45, 47-49, 51-52, and 54-62 above, and further in view of Cottone et al (Cottone) US 20040093058.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the use of a flared stent end.
	Cottone that is old and known in the art of expandable stents to provide a distal end having a larger flared diameter than the proximal end for the purpose of improving the anchoring and enabling it to better anchor within vascular ostium.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the stent of Combination 1 to include a flared distal end in order to improve the anchoring forces and enabling it to better support within vascular intersections or openings.  

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. The applicant argues that prior art combinations fail to meet the newly . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774